       Case 4:14-cr-00275-MEM Document 249 Filed 01/06/21 Page 1 of 10




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :

        v.                             :      CRIMINAL NO. 4:14-275

THUNG VAN HUYNH,                       :        (JUDGE MANNION)

                 Defendant             :


                              MEMORANDUM


       Before the court is the pro se motion to vacate conviction and correct

sentence pursuant to 28 U.S.C. §2255 filed by the Defendant Thung Van

Huynh based upon ineffective assistance of counsel. (Doc. 231). For the

reasons set forth below, the motion will be DENIED without the need for an

evidentiary hearing.



  I.     BACKGROUND

       By way of relevant background, on November 12, 2015, a grand jury

returned a five-count Superseding Indictment against Defendant and two

others. Count 1 charged Defendant with violating 18 U.S.C. §1349 for

conspiracy to commit wire fraud and bank fraud. Counts 2 and 3 charged

Defendant with wire fraud in violation of 18 U.S.C. §1343. Count 4 charged

Defendant with conspiracy/fraud in connection with identification documents
      Case 4:14-cr-00275-MEM Document 249 Filed 01/06/21 Page 2 of 10




in violation of 18 U.S.C. §1028(f). Finally, Count 5 charged Defendant with

aggravated identity theft in violation of 18 U.S.C. §1028(a)(1).

      On January 9, 2017, Defendant entered into a plea agreement wherein

he agreed to plead guilty to Count 1 of the Superseding Indictment. (Doc.

165). The terms of the agreement provided that the Defendant stipulated and

consented     to,   inter   alia,   a   4-level   increase   for   Defendant’s

organizer/leadership role; however, he “reserve[d] the right to oppose an

aggravated role adjustment.” (Doc. 165, at 8). Additionally, the parties added

a handwritten note that stated, “nothing precludes the defendant from

arguing for a below-guideline sentence.” (Doc. 165, at 8).

      On January 11, 2017, Defendant appeared in court, the court granted

his motion to withdraw his plea of not guilty, and Defendant entered a guilty

plea to Count 1. (Doc. 167; Doc. 168). At the hearing, Defendant was

provided with a Vietnamese interpreter, though he confirmed his attorney’s

statement that he both speaks and reads English proficiently. (Doc. 225, at

20). Defendant’s attorney stated that he “spent an enormous amount of time

. . . about four hours, not only going over each paragraph line by line but also

explaining it in . . . an easy way to understand each of the provisions,” and

that he was “very confident that [Defendant] underst[ood] the terms of the

plea agreement.” (Doc. 225, at 17). Defendant stated under oath that he

understood the contents of the plea agreement, that its contents were “fully

explained to him” by his attorney, that he had no questions about it, and that

                                        -2-
       Case 4:14-cr-00275-MEM Document 249 Filed 01/06/21 Page 3 of 10




everything within the plea agreement was acceptable to him. (Doc. 225, at

12).

       A Presentence Report (“PSR”) was ordered by the court and prepared

by the probation office. A draft PSR was distributed to the parties on April

24, 2017, and a final PSR on June 8, 2017. The aforementioned 4-level

enhancement was included in the PSR. An addendum was issued that

indicated Defendant objected to numerous enhancements, including the 4-

level enhancement because he did not have any critical decision-making

authority and did not receive a substantial share of the proceeds. (Doc. 204).

       On June 23, 2017, Defendant, through counsel, filed a sentencing

memorandum in response to the PSR. (Doc. 210). In it, he argued that he

should not be subject to the 4-level leadership enhancement because the

Superseding Indictment named only three participants, and the fourth

individual who was indicted separately was not identified in the present PSR

or Superseding Indictment. Additionally, he argued that the government

conceded that he “work[ed] as a team” and was “partners” with Phil Nguyen,

one of the participants. (Doc. 210, at 10). Finally, he argued that there was

no evidence he had any decision-making authority over the others, recruited

them into the conspiracy, or claimed a larger share of the fruits of the crime.

       On June 27, 2017, the court sentenced Defendant to 70 months

imprisonment. (Doc. 216). At the sentencing hearing, the court overruled

Defendant’s objection to the 4-level leadership enhancement, agreeing with

                                     -3-
         Case 4:14-cr-00275-MEM Document 249 Filed 01/06/21 Page 4 of 10




the government that Defendant was the leader and organizer of the group,

that the scheme involved at least five participants and, even if it did not,

Defendant’s involvement was “otherwise extensive” under §3B1.1(a).

         On June 30, 2017, Defendant filed a notice of appeal with the Third

Circuit, arguing that, among other things, this court erred in applying the 4-

level enhancement for Defendant’s role as an organizer or leader of the

conspiracy. (Doc. 217). On April 18, 2018, the Third Circuit affirmed

Defendant’s conviction and sentence. (Doc. 230).

         On August 14, 2018, Huynh filed the present motion to vacate. (Doc.

231). On October 24, 2018, the government filed a brief in opposition. (Doc.

235). Defendant filed a reply brief on November 19, 2018. (Doc. 236).



   II.     STANDARD
         When a district court judge imposes a sentence on a defendant who

believes that “the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum

authorized by law, or is subject to collateral attack, [the defendant] may move

the court which imposed the sentence to vacate, set aside or correct the

sentence.” 28 U.S.C. §2255. See United States v. Eakman, 378 F.3d 294,

297-98 (3d Cir. 2004).



                                      -4-
      Case 4:14-cr-00275-MEM Document 249 Filed 01/06/21 Page 5 of 10




      The rule states, “If it plainly appears from the motion, any attached

exhibits, and the record of prior proceedings that the moving party is not

entitled to relief, the judge must dismiss the motion and direct the clerk to

notify the moving party.” See United States v. Bendolph, 409 F.3d 155, 165

n.15 (3d Cir. 2005) (stating district courts have the power to dismiss petitions

sua sponte during the Rule 4 stage of habeas proceedings).

      A Section 2255 motion “is addressed to the sound discretion of the

district court.” United States v. Williams, 615 F.2d 585, 591 (3d Cir. 1980). A

motion under 28 U.S.C. §2255 is the proper procedure for a federal prisoner

to raise a collateral attack on his federal sentence for any error that occurred

at or prior to sentencing. See In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997).

In order to prevail on a Section 2255 motion to vacate, set aside, or correct

a sentence, the defendant must show “(1) an error of constitutional

magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error

of fact or law that was so fundamental as to render the entire proceeding

invalid.” United States v. Bates, 2008 WL 80048, at *2 (M.D.Pa. Jan. 7, 2008)

(quoting Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir 2003)). The

defendant bears the burden of proof under Section 2255 and must

demonstrate his right to relief by a preponderance of the evidence. United

States v. Ayers, 938 F.Supp.2d 108, 112 (D.D.C. 2013).

      The Sixth Amendment to the United States Constitution guarantees

criminal defendants the right to counsel. The United States Supreme Court

                                     -5-
      Case 4:14-cr-00275-MEM Document 249 Filed 01/06/21 Page 6 of 10




has found that “the right to counsel is the right to the effective assistance of

counsel.” Strickland v. Washington, 466 U.S. 668, 686 (1984) (quoting

McMann v. Richardson, 397 U.S. 759, 771, n.14 (1970)). Counsel is

ineffective when “counsel’s conduct so undermined the proper functioning of

the adversarial process that the trial cannot be relied on as having produced

a just result.” Strickland, 466 U.S. at 686.

      Thus, under Strickland, to prove that his counsel was deficient at trial

or sentencing, the defendant must convince the court of two factors, deficient

performance by counsel and prejudice from that deficient performance.

“First, the defendant must show that counsel’s performance was deficient.”

Id. at 687. Satisfying the first factor, deficient performance, requires a

“showing that counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.” Id. Substandard lawyering is not enough to obtain relief. In

assessing an attorney’s performance, courts apply a highly deferential level

of scrutiny. See Marshall v. Cathel, 428 F.3d 452, 462 (3d Cir.2005) (quoting

Strickland, 466 U.S. at 689). This deference is afforded because “counsel is

strongly presumed to have rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment.”

Strickland, 466 U.S. at 690.

      To satisfy the second factor of the Strickland test, “the defendant must

show that the deficient performance prejudiced the defense” by

                                      -6-
       Case 4:14-cr-00275-MEM Document 249 Filed 01/06/21 Page 7 of 10




demonstrating that “counsel’s errors were so serious as to deprive the

defendant of a fair trial, a trial whose result is reliable.” Id. In other words,

“the party claiming ineffective assistance ‘must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different.’” Campbell v. Burris, 515 F.3d

172, 184 (3d Cir. 2008) (quoting Strickland, 466 U.S. at 694). “It is not

enough for the defendant to show that the errors had some conceivable

effect on the outcome of the proceedings . . . not every error that conceivably

could have influenced the outcome undermines the reliability of the

proceeding.” Id. (quoting Strickland, 466 U.S. at 693). Additionally, counsel

cannot be held to be ineffective for failing to pursue a meritless issue. Werts

v. Vaughan, 228 F.3d 178, 203 (3d Cir. 2000).

       Relief under section 2255 for ineffectiveness of counsel is only

available to defendants who make adequate showings with respect to both

factors of the Strickland test. See Strickland, 466 U.S. at 686. “A failure to

make      the   required     showing     on     either    prong    defeats     a

defendant’s ineffective assistance of counsel claim.” Ayers, 938 F.Supp.2d

at 113.




                                       -7-
         Case 4:14-cr-00275-MEM Document 249 Filed 01/06/21 Page 8 of 10




  III.     DISCUSSION


         Here, Defendant fails to establish either prong of an ineffective

assistance of counsel claim. Initially, the court notes that Defendant argues

his counsel’s failure to conduct a meaningful investigation into the

applicability of the leadership enhancement was deficient and prejudicial.

The court will dismiss the argument outright. Defendant’s counsel not only

investigated the applicability of the 4-level leadership enhancement, but he

additionally filed a sentencing memorandum arguing against it and

supplemented the memorandum with oral argument at the sentencing

hearing. Thus, Defendant’s counsel was not ineffective for failure to

investigate the applicability of the 4-level enhancement.

         Defendant next argues his counsel was ineffective because he induced

Defendant to plead guilty by promising that the 4-level enhancement was not

legally or factually applicable to Defendant. Without this promise, Defendant

argues he would not have pleaded guilty and would have elected to go to

trial. Defendant’s own admissions in the plea agreement as well as those at

the change of plea hearing belie his argument.

         During the plea agreement, Defendant acknowledged that the

government intended to seek the 4-level enhancement, but he reserved the

right to oppose the enhancement. Inherent in that reservation, however, was

the possibility that the government would succeed in its argument and that

the enhancement would be applied. (Doc. 165, at 8). Furthermore, the plea

                                      -8-
      Case 4:14-cr-00275-MEM Document 249 Filed 01/06/21 Page 9 of 10




agreement, which Defendant stated he fully reviewed, specifically provided

that the court was not bound by the recommendations and stipulations of the

parties. (Doc. 165, at 8-9). Additionally, at the change of plea hearing,

Defendant acknowledged that the court could impose a sentence different

from the estimate his attorney gave him and that the court could impose a

sentence more or less severe than the recommended guideline sentence.

(Doc. 225, at 22). Defendant gave no indication at any point that he did not

understand the representations he was making to the court. To the contrary,

at every point, he indicated he wished to plead guilty.

      Therefore, in light of these express acknowledgements by Defendant,

the court does not find Defendant’s allegations regarding his counsel’s

promises to be credible. Even if his attorney had made such a representation

to Defendant, Defendant’s subsequent statements, including those made to

the court under oath, make his contention that he would not have agreed to

plead guilty if the 4-level enhancement were applied implausible. The court

need not accept Defendant’s allegations as true if they “are unsupported by

specifics [or] wholly incredible in the face of the record.” Patton v. United

States, 2010 WL 3191887, *1 (W.D.Pa.2010) (citing United States v.

Estrada, 849 F.2d 1304,1307 (10th Cir. 1988)). A review of the motion, the

transcripts, exhibits, and the briefs of both parties, as well as the law and the

claims, makes clear that Defendant’s allegations are wholly unsupported by

the record. Therefore, the court finds that Defendant has failed to establish

                                      -9-
        Case 4:14-cr-00275-MEM Document 249 Filed 01/06/21 Page 10 of 10




either that counsel’s performance was deficient or that the deficiency

prejudiced the defense. Accordingly, he is not entitled to Section 2255 relief

and the court will DENY his motion to vacate. (Doc. 231). An appropriate

order will issue.1


                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge


DATE: January 6, 2021
14-275-02




        1
        Defendant has not requested an evidentiary hearing. However, even
if he had, the court would deny the request. See Drayton v. United States,
No. 3:14-cr-305, 2019 WL 1896601, at *8 (M.D.Pa. Apr. 29, 2019) (denying
a motion to vacate without need for an evidentiary hearing because the
defendant’s claims of ineffectiveness of counsel were nothing more than a
“series of subjective perceptions of the facts as well as unsubstantiated
assertions regarding the alleged ineffectiveness of his counsel” that were
wholly unsupported by the record).
                                   - 10 -
